Citation Nr: 0206539	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  96-46 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for carpal tunnel syndrome of the right hand.

2.  Entitlement to an initial compensable evaluation for 
carpal tunnel syndrome of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 1975 
and from January 1980 to February 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating action of the Regional 
Office (RO) that granted service connection for bilateral 
carpal tunnel syndrome and assigned a 10 percent evaluation, 
effective February 1996.  The veteran disagreed with the 
assigned rating.  The Board notes that by rating decision 
dated in October 1996, the RO assigned a 10 percent 
evaluation for carpal tunnel syndrome of the right hand, and 
a noncompensable evaluation for carpal tunnel syndrome of the 
left hand.  Each of these ratings was effective February 
1996.  When this case was previously before the Board in 
April 1998, it was remanded for additional development of the 
record.  As the requested actions have been accomplished, the 
case is again before the Board for appellate consideration.



FINDINGS OF FACT

1.  The veteran's carpal tunnel syndrome of the right hand is 
not productive of more than mild impairment.

2.  Carpal tunnel syndrome of the left hand is currently 
asymptomatic.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for carpal tunnel syndrome of the right hand have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (2001).

2.  The criteria for an initial compensable evaluation for 
carpal tunnel syndrome of the left hand have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.31, 4.124a, 
Diagnostic Code 8515 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legislation enacted during the course of this appeal has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the claimant and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a claimant in developing the facts 
pertinent to the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated that 
there are additional medical records available pertinent to 
his claim.  Additionally, the RO provided the veteran with 
several examinations in relation to carpal tunnel syndrome.  

The record discloses that the May and October 1996 rating 
decisions provided the veteran with the reasons and bases for 
the evaluations assigned therein.  The October 1996 statement 
of the case and the April 1997 and August 2001 supplemental 
statements of the case provided the veteran with the 
applicable criteria for rating carpal tunnel syndrome, which 
identified the manifestations that would warrant a higher 
evaluation.  These notification letters were sent to the 
veteran's latest address of record, and correspondence copies 
were mailed to the veteran's accredited representative, the 
Disabled American Veterans.  These notifications were not 
returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the veteran, and his 
representative, have received these determinations.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for carpal tunnel 
syndrome, the Board must evaluate the relevant evidence since 
the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

A 30 percent evaluation may be assigned for incomplete 
paralysis of the median nerve of the major extremity that is 
moderate.  When mild, a 10 percent evaluation may be 
assigned.  Diagnostic Code 8515.

A 20 percent evaluation may be assigned for incomplete 
paralysis of the median nerve of the minor extremity that is 
moderate.  When mild, a 10 percent evaluation may be 
assigned.  Diagnostic Code 8515.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. 4.31.

The service medical records reflect that an electromyogram 
was performed in January 1995 and showed findings consistent 
with early carpal tunnel syndrome.

During a VA peripheral nerves examination in March 1996, it 
was noted that pinprick was hyperalgesic in the index finger, 
the palm and the base of the fourth finger of the right hand.  
It was stated that the veteran had neuralgia due to carpal 
tunnel syndrome, more marked on the right than the left.  

A VA general medical examination conducted the same month 
revealed that the veteran had good grip and no problem with 
grasping.  He had no problem approximating and separating the 
fingers apart.  Full range of motion of the wrists was 
reported, and the veteran could push hard with an 
outstretched palm of the hand against resistance and 
dorsiflex the wrist against resistance with no problem.  He 
had intact pinprick sensation in the upper extremities, 
including the fingers of both hands.  The examiner commented 
that the examination was essentially normal as far as carpal 
tunnel syndrome was concerned.

In August 1998, the veteran was again examined by the VA.  He 
reported at that time that his symptoms did not affect his 
job, but caused him to stop periodically to rest if he had 
numbness and tingling.  He described being aware of a 
persistent tingling sensation of the thumb, index and middle 
fingertips, worse on the right.  The examiner stated that he 
subjectively rated grip strength as 4/5 bilaterally.  Tinel's 
sign was positive on the right with percussion of the median 
nerve causing paresthesia in the median nerve distribution.  
Ulnar nerve, Tinel's sign was negative on the right.  Tinel's 
sign was negative on the left with percussion over the median 
and ulnar nerves.  Phalen's testing caused questionable 
result in that the veteran complained of a tingling sensation 
in the median nerve distribution on the left.  The thenar and 
hypothenar eminences indicated no evidence of atrophy.  There 
was no evidence of swelling of the wrists or hands.  The 
examiner diagnosed symptoms of bilateral carpal tunnel 
syndrome.

The examiner commented that the veteran's symptoms were worse 
on the right than on the left.  He added that there was no 
evidence of painful motion or functional loss on examination.  
He found no evidence of weakened movement, excessive 
fatigability or incoordination.  The examiner commented that 
the degree of involvement, as far as nerve dysfunction, could 
not be addressed since the electromyogram studies were not 
available.  Based on the symptoms, he concluded that the 
veteran appeared to have mild carpal tunnel syndrome.

In September 1998, the physician who conducted the 
examination reviewed the claims folder and a nerve conduction 
study conducted by the VA that month.  The report of the 
electromyogram showed that it was a normal study of both arms 
and hands, and that there was no electrophysiological 
evidence of nerve entrapment.  It further indicated that 
cervical radiculopathy could not be ruled out as the cause of 
the veteran's symptoms.  Based on the review, the examiner 
concluded that the veteran had only bilateral hand complaints 
and never had any complaints of neck pain.  The diagnosis was 
bilateral hand pain.  

A peripheral nerves examination was again conducted by the VA 
in August 1998.  It was stated that the veteran was right-
handed.  The veteran described his symptoms and the examiner 
noted that he stated that he suffered loss of power on 
lifting and that his handgrip when handling heavy objects was 
impaired.  The examiner indicted that hand grip is not 
involved in carpal tunnel syndrome, but that opposition of 
the thumb and index finger as in holding a pencil is, and 
that the veteran made no comment concerning that or similar 
activities.  An examination showed no weakness, especially in 
the abductor pollicis brevis and first lumbrical, the 
extensor of the proximal interphalangeal joint of the index 
finger.  There was no impairment of handgrip.  There was a 
Tinel phenomenon elicited at the junction of the tendon with 
the ligament on either side, causing a sensation to run to 
the middle of each hand and into a broad zone on either side 
of the palmaris longus tendon.  There was a feeling of 
pulsation in the middle finger on certain tests.  The 
veteran's appreciation of pinprick, touch, temperature, 
position and vibration was intact, especially in the fingers.  

The examiner indicated that it was not easy to be certain 
what nerves were involved as the complaints in the hand were 
in the territory of the median nerve, but provoked by 
compression of the ulnar nerve at the elbow.  The veteran 
also reported sensations in the hand on shoulder movement, as 
well as a Tinel phenomenon evoked at the wrist.  There was no 
sensory or motor impairment on examination.  There was no 
evidence that the veteran's wrist mobility had been limited 
by pain, fatigue, weakness or lack of endurance.  The 
examiner added that the evidence that the veteran suffered 
from carpal tunnel syndrome was minimal.  He opined that it 
seemed more likely that the clinical data were far more 
suggestive of postural compression of the medial and lateral 
cords of the brachial plexus at the shoulder secondary to 
alteration of posture.  The results of provocative maneuvers 
with respect to the median nerve were rather dubious, while 
those pertaining to shoulder outlet compression were far more 
convincing.

In June 2000, a physician who conducted one of the VA 
examinations in August 1998 reviewed the records.  He noted 
that the other examiner who conducted an examination in 
August 1998 concluded that the findings did not support the 
diagnosis of carpal tunnel syndrome.  He added that neither 
physician believed that the veteran had carpal tunnel 
syndrome.

The physician who conducted the VA peripheral nerve 
examination in August 1998 prepared an addendum to that 
report in June 2000.  He related that the examination 
findings were inconsistent with regard to carpal tunnel 
syndrome.  It was indicated that there was no weakness, loss 
of sensation, nor muscle atrophy, and volar carpal ligaments 
were not thickened.  The examiner added that observed 
findings were indicative of postural compression of the 
brachial plexus at the space it occupied between the clavicle 
and first rib, and that the condition could be altered by 
shoulder elevation and retraction exercises.  He stated that 
this appeared to be the case with the veteran.  He concluded 
that the veteran had no objective evidence of the presence of 
carpal tunnel syndrome on either side. 

In sum, the evidence fails to establish that carpal tunnel 
syndrome, if present, is more than mild in the right hand or 
symptomatic in the left hand.  In this regard, it is 
significant to point out that following the VA examination in 
March 1996, the examiner opined that the findings were normal 
with respect to carpal tunnel syndrome.  Similarly, the VA 
physicians who examined the veteran in 1998 believe that the 
findings do not represent carpal tunnel syndrome.  The 
evidence in support of the veteran's claim consists of his 
statements regarding the severity of his disability.  In 
contrast, the Board concludes that the medical findings on 
examination are of greater probative value, and do not show 
that a higher rating is warranted for carpal tunnel syndrome 
of either hand since the inception of his award.


ORDER

An initial evaluation in excess of 10 percent for carpal 
tunnel syndrome of the right hand is denied.

An initial compensable evaluation for carpal tunnel syndrome 
of the left hand is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

